Title: From James Madison to Isaac Shelby, 21 July 1814
From: Madison, James
To: Shelby, Isaac


        
          private
          Dear Sir
          Washington July 21. 1814
        
        I learnt with much regret the insuperable bar to your co-operation in the important task of making such a Treaty with the Indians invited to Greenville, as may be safe & satisfactory. You will have found from the Commission forwarded to General Adair that your wishes in his behalf are not disappointed.
        Your letter of May 15. came safe to hand but an unqualified resignation from Genl. Harrison had previously taken effect. I have always intertained [sic] an opinion very favorable to the general Talents & military capacities of that gentleman. Had this been less the case your observations founded on such good opportunities would have produced it. Accept assurances of my great esteem & friendly respects.
        
          James Madison.
        
      